DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-19 are pending upon entry of amendment filed on 5/14/20.

Applicant’s election of group I, claims 1-14, 17-19 readable upon elected species of L-arginine without traverse in the reply filed on 10/25/22 has been acknowledged.   

Accordingly, claims 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-14 and 17-10 readable upon L-arginine are under consideration in the instant application.

Applicant’s election of group I, claims 1-10 with traverse in the reply filed on 12/18/20 has been acknowledged.   

3.	      Applicant’s IDS filed on 5/14/20 has been acknowledged.

4.	The oaths filed on 5/14/20 have been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  spray-drying steps and/or measuring reconstitution time upon addition of diluent to the spay dried formulation.  The currently recited claims read on formulating a protein, amino acids and/or a disaccharide.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2006/0002862.

The ‘862 publication teaches methods of preparing spray dried antibody formulation comprising antibody, sugar and amino acids (claims 25-35). Given that the instant claims 1-7 do no recite any other method steps but combining antibody, amino acids and sugar to achieve reduction of reconstitution time of spray dried formulation, the prior art method set forth in claim 25 of the ‘862 publication reads on the instant method.

In addition, the ‘862 publication teaches combining antibody, about 50mM of amino acids (including arginine, note claim 33) and about 4% of sucrose (note claim 25) further in the presence of polysorbate 20 (note claim 15).  Further, the ‘862 publication teaches reconstitution of the spray dried proteins (claims 25) and the formulations results in fast dissolving formulations ([134-135]). Therefore, the reference teachings anticipate the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-14 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2006/0002862 in view of Startzel et al. (Journal of Pharmaceutical Sciences, 2015, vol. 104, p 4241-4256, IDS reference).

The teachings of the ‘862 publication have been discussed, supra.

Note ‘862 publication further teaches various water droplet sizes of spray drying formulations in the absence of sugar/arginine (e.g. in water) and in the presence of sucrose (Fig 3) to compare droplet sizes.  As such, introduction of control for basis of assay is noted.  In example 1, methods of spray drying antibody in the presence of sucrose, arginine and polysorbate 20 is taught and reconstitution of the antibody results in highly pure formulation and the formulation is fast-dissolving ([134-135]).  Given that the formulation uses water in claim 24 in the ‘862 publication, claim 18 is included in this rejection.

The disclosure of the ‘862 publication differs from the instant claimed invention in that it does not teach determination of RT1 (e.g. control basis for reduction time determination) as in claim 8 of the instant application. 

Startzel et al (Journal of Pharmaceutical Sciences, 2015, vol. 104, p 4241-4256, IDS reference) teaches use of placebo time (e.g. basis for negative control) in determination of reconstitution time (Table 5, p. 4252).  The placebo is antibody alone and compared with presence of sucrose/arginine (Table 5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize use of negative control in determination of reconstitution time as in the Startzel reference into the spray-drying methods taught by the ‘862publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because introduction of basis or controls for assay validate results of the given experiments and provides adequate baselines for results obtained by the experiments.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
December 1, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644